DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 18 November 2020 has been entered.

Claim Objections
Claim 15 is objected to because of the following informalities:  “wherein” is repeated in the amended claim (“The apparatus of claim 13, wherein wherein the instructions…”).  Appropriate correction is required.

 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 5-20 are rejected under 35 U.S.C. 103 as being unpatentable over WO2012172458 to Jain et al. “Jain”, in view of U.S. Patent No. 6,216,029 to “Paltieli”.

Regarding claim 1, Jain discloses a target biopsy system (system 100 with an imaging system 110, and a medical device 102, See Fig. 1; wherein the medical device can be a needle, 
an ultrasound probe (“ultrasonic probe”, Fig. 1, Ref. 111; Page 7, lines 17-21; Fig. 4, Ref. 220; Page 8, lines 19-25) operable to project an ultrasound plane (“imaging plane”, Page 3, lines 3-13) intersecting an anatomical region (Fig. 4; Page 3, lines 3-13; Page 11, line 24-Page 12, line 12); 
a target biopsy needle (“a needle for performing an ablation or biopsy”, Page 7, lines 22-25; “tracked tool (e.g. a needle)”, Fig. 2A and B, Ref. 206; Page 8, lines 18-22);
at least two ultrasound receivers (“one or several ultrasound sensors”, Fig. 1, Ref. 106; Page 8, lines 2-8) in a known arrangement relative to the target biopsy needle (“one or several ultrasound sensors 106 are mounted on a tracked tool or device 102”, Page 8, lines 2-8), each ultrasound receiver being operable to sense the ultrasound plane (Page 6, lines 8-23; Page 8, line 18-Page 9, line 5; “signals sensed between the at least one tracking element and the array of transducers”, Abstract; Page 1, line 20 – Page 2, line 1) as the target biopsy needle is inserted into the anatomical region (See Fig. 4 for needle 246 inserted in anatomical region; Page 12, lines 13-19); and 
a processor (Fig. 1, Ref.114; Page 5, lines 11-18) and 
a non-transitory computer readable medium that stores instructions, which when executed by the processor (“computer program product accessible from a computer-usable or computer-readable storage medium providing program code for use by or in connection with a computer or any instruction execution system”, Page 4, line 23-Page, 5, line 1; “processes which may be substantially represented in computer readable storage media and so executed by a computer or processor”, Page 4, lines 12-22), cause the processor to communicate with the ultrasound probe and the at least two ultrasound receivers (“The functions of the various elements shown in the FIGS can be provided through the use of dedicated hardware as well as 
wherein the at least two ultrasound receivers are spatially arranged on the target biopsy needle (“one or several ultrasound sensors 106 are mounted on a tracked tool or device 102”, Page 8, lines 2-8; wherein the ultrasound sensors or elements can be located at the tip of needle, Page 8, lines18-22).
However, Jain does not explicitly disclose each ultrasound receiver providing a distinctive sensing of the ultrasound plane.
Jain does disclose that the ultrasound receiver senses the ultrasound plane  (“Ultrasound signal times-of-flight between the tracked element 208 and the multiple transducers 222 of the imaging probe 220 are used in a 3D triangulation or trilateration routine (104 in FIG. 1) to yield the position of the tracked element 208”, Page 8 line 18- Page 9, line 5; “one or more sensors/transducers may be incorporated into the device 102, so tracking information from an energy source can be detected at the device 102”, Page 6, lines 8-9; “the energy source is an ultrasonic source”, Page 6, lines 16-23).  [Examiner notes: As disclosed by Jain, a 3D position of the tool 206 with respect to an imaging plane is assessed using the 1D array of transducers 222 in the probe 220, where the probe 220 and transducers 222 are part of an ultrasonic probe, and there the imaging plane, is an ultrasound imaging plane (See Page 8 line 18- Page 9, line 5).  Further, Jain discloses the ultrasound signal times-of-flight between the tracked element 208 and the multiple transducers 222 of the imaging probe 220 are used in a 3D triangulation or trilateration routine (104 in FIG. 1) to yield the position of the tracked element 208 (Page 8 line 18- Page 9, line 5).  The triangulation or trilateration of the tracked element 208 with the multiple transducers 222 with respect to an imaging plane would be broadly interpreted as to sensing the position or distance between the tracked element 208 with the imaging plane, and then determining the positional coordinates of the tracked element 208.  Jain additionally discloses the sensors or elements on the device such as a needle can detect the ultrasonic 
Therefore, It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Jain's invention, wherein each ultrasound receiver providing a distinctive sensing of the ultrasound plane, since Jain discloses the needle can have multiple ultrasound sensors or elements, and each element can sense the ultrasound plane, and since one of ordinary skill in the art would understand that the multiple sensors cannot occupy the exact same location on the needle, each sensor would therefore exhibit a distinctive sensing from the triangulation or trilateration with the array of transducers in the ultrasound probe, since each sensor or element would occupy a different position on the needle.
However, Jain does not disclose predicting a biopsy trajectory of the target biopsy needle within the anatomical region relative to the ultrasound plane responsive to a sensing of the ultrasound plane by the at least two ultrasound receivers.  
Paltieli teaches predicting a biopsy trajectory of the target biopsy needle within the anatomical region relative to the ultrasound plane.  Paltieli teaches a system and method that includes a position sensing controller, sensing spatial orientation data of the imaging detector, sensing the spatial orientation data of a needle, and based on the spatial orientation data of the imaging detector and the needle, indicate on the display screen a trajectory of the needle point (Abstract).  Paltieli teaches a needle (Fig. 1, Ref. 12; Col. 6, lines 13-17) having a point towards a target located in a body volume (Col. 6, lines 13-17), that reads on a biopsy needle (Col. 1, lines 4-7), with sensors that are mounted on the needle (Col. 7, lines 19-29), that read on the at least two ultrasound receivers.  Paltieli teaches using a computer to determine the trajectory of the needle (Col. 7, lines, 53-61) based on the needle sensor position relative to the ultrasound plane (Col. 7, lines 41-51; Col. 8, lines 42-52).  If the trajectory and needle both entirely lie 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Jain's invention to predict a biopsy trajectory of the target biopsy needle within the anatomical region relative to the ultrasound plane responsive, as taught by Paltieli, in order to allow a physician a quick and easy way to discern the relation of the needle trajectory with the plane of the ultrasound image (Paltieli, Col. 8, lines 11-32).  The addition of needle of trajectory information to the system of Jain is merely combining prior art elements according to known methods to yield predictable results (MPEP 2143).
Further, when modifying the system of Jain with the ability to sense the imaging plane, with the needle trajectory calculation relative to the imaging plane, as taught by Paltieli, this would read on predicting a biopsy trajectory of the target biopsy needle within the anatomical region relative to the ultrasound plane responsive to a sensing of the ultrasound plane by the at least two ultrasound receivers, since Paltieli teaches predicting or computing a trajectory based on position sensing, and Jain discloses the position sensing is based on the tracked positions of the at least two ultrasound receivers relative to the planar image of the anatomical region, determined from detected tracking information from an ultrasonic energy source (i.e. the imaging plane of the ultrasound probe).

Regarding claim 2, the modifications of Jain and Paltieli disclose all the features of claim 1 above.


Regarding claim 5, the modifications of Jain and Paltieli disclose all the features of claim 1 above.
As disclosed in the claim 1 rejection above, Jain discloses wherein a distal ultrasound receiver of the at least two ultrasound receivers is adjacent a tip of the target biopsy needle.  Jain discloses the tracked tool (e.g., a needle) includes an ultrasound element embedded at its tip (Page 8, line 18 – Page 9, line 5).  Jain further discloses, there may be several ultrasound sensor mounted on the tracked tool (Page 8, lines 2-8).  This reads on the needle having at least two ultrasound receivers, wherein one of the receivers is at the tip of the needle, and the other receiver(s) are arranged spatially on the needle.

Regarding claims 6 and 7, the modifications of Jain and Paltieli disclose all the features of claim 1 above, including instructions executed by the processor.   
Paltieli further teaches predicting the biopsy trajectory as an in-plane or out-of-plane biopsy trajectory responsive to the sensing of the ultrasound plane indicating the at least two ultrasound receivers being within the ultrasound plane, or at least one of the at least two ultrasound receivers being outside the ultrasound plane, respectively (Col. 8, lines 42-52).
Paltieli teaches wherein the ultrasound guide controller controls the display of the biopsy trajectory overlay as an in-plane biopsy trajectory responsive to the at least two ultrasound receivers being within the ultrasound plane.  Paltieli teaches if trajectory and needle both 
Paltieli also teaches wherein the ultrasound guide controller controls the display of the biopsy trajectory overlay as an out-of-plane biopsy trajectory responsive to at least one of the at least two ultrasound receivers being outside the ultrasound plane.  Paltieli teaches if trajectory intersects the ultrasound plane, a portion of trajectory which lies in front of the ultrasound plane is displayed as a red dotted line, a portion behind the plane is displayed as a green dotted line, and an intersection is displayed as a white empty circle (Col. 8, lines 42-52).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Jain and Paltieli, wherein the system includes predicting the biopsy trajectory as an in-plane or out-of-plane biopsy trajectory responsive to the sensing of the ultrasound plane indicating the at least two ultrasound receivers being within the ultrasound plane, or at least one of the at least two ultrasound receivers being outside the ultrasound plane, respectively, as further taught by Paltieli, in order to allow a physician a quick and easy way to discern the relation of the needle trajectory with the plane of the ultrasound image (Paltieli, Col. 8, lines 11-32).

Regarding claims 8-10, the modifications of Jain and Paltieli disclose all the features of claim 1 above, including instructions executed by the processor.
Jain discloses a monitor operable in communication with the processor to display the planar ultrasound image.  Jain discloses display (Fig. 1, Ref. 118) for viewing internal images of a subject using an imaging system such as ultrasound (Page 5, line 19 – Page 6, line 7), wherein the internal images are planar images (Page 11, lines 14-23), wherein as seen by the arrows in Fig. 1, the display 118 is in communication with the processor 114.
However, Jain does not explicitly disclose controlling a display of a biopsy trajectory overlay on a planar ultrasound image of the anatomical region displayed by the monitor, the 
Paltieli teaches controlling a display of a biopsy trajectory overlay on a planar ultrasound image of the anatomical region displayed by the monitor.  Paltieli teaches a computer (Fig. 1, Ref. 24) that receives ultrasound data from the ultrasound system (Fig. 1, Ref. 26) (Col. 7, lines 42-52), and compute the trajectory of needle (Col. 7, lines 53-61).  The computer computes the trajectory of the needle and displays the trajectory on the screen (Col. 7, lines 53-61).  Further, the trajectory is overlay onto the two dimensional ultrasound projection, which reads on a planar ultrasound image (Col. 7, 42-52).  Therefore it is inferred that the trajectory overlay is derived from a prediction of the needle trajectory within the anatomical region relative to the ultrasound plane.
Paltieli teaches displaying the biopsy trajectory overlay as an in-plane biopsy trajectory.  Paltieli teaches if trajectory and needle both entirely lie within the ultrasound plane, then trajectory is shown as a white dotted line (Col. 8, lines 42-52).
Paltieli also teaches displaying the biopsy trajectory overlay as an out-of-plane biopsy trajectory.  Paltieli teaches if trajectory intersects the ultrasound plane, a portion of trajectory which lies in front of the ultrasound plane is displayed as a red dotted line, a portion behind the plane is displayed as a green dotted line, and an intersection is displayed as a white empty circle (Col. 8, lines 42-52).
As disclosed in the claim 1 rejection above, the combination of Jain and Paltieli teaches predicting the biopsy trajectory responsive to the tracked positions of the at least two ultrasound receivers.  Therefore, with the additional teachings of Paltieli, predicting an in-plane or out-of-plane trajectory, it would read on predicting the biopsy trajectory as an in-plane or out-of-plane biopsy trajectory responsive to the tracked positions of the at least two ultrasound receivers being inside or outside the ultrasound plane, since the ultrasound elements are located on the 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Jain and Paltieli, wherein the system includes controlling a display of a biopsy trajectory overlay on a planar ultrasound image of the anatomical region displayed by the monitor, the biopsy trajectory overlay being derived from a prediction of the biopsy trajectory of the target biopsy needle within the anatomical region relative to the ultrasound plane, and displaying the biopsy trajectory overlay as an in-plane biopsy trajectory or out-of-plane trajectory responsive to the at least two ultrasound receivers being within the ultrasound plane, as taught by Paltieli, in order to allow a physician a quick and easy way to discern the relation of the needle trajectory with the plane of the ultrasound image (Paltieli, Col. 8, lines 11-32).

Regarding claim 11, the modifications of Jain and Paltieli disclose all the features of claim 8 above.
Jain further discloses an interface platform operable in communication with the processor.  Jain discloses a display (Fig. 1, Ref. 118) that may permit a user to interact with the workstation and its components and functions, further facilitated by an interface (Fig. 1, Ref. 120) which may include a keyboard, mouse, a joystick or any other peripheral or control to permit user interaction with the workstation (Page 5, line 19 – Page 6, line 7).
However, Jain does not explicitly disclose wherein the interface platform is operable to control the display of the planar ultrasound image by the monitor.  
Paltieli teaches an interface platform operable to control the display of the planar ultrasound image by the monitor.  Paltieli teaches a display screen (Ref. 22), wherein a keyboard, mouse, joystick, thumbwheel or touch screen can be used to mark a target position on a display screen (Col. 6, lines 18-20), in order to track the target in contrast with the 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Jain and Paltieli, wherein the interface platform is operable to control the display of the planar ultrasound image by the monitor, as further taught by Paltieli, in order to be able to mark targets in the ultrasound image, displayed on the screen, to track the targets and notify a physician to movement of the target during an invasive procedure (Paltieli, Col. 7, line 62 – Col. 8, line 7).

Regarding claim 12, the modifications of Jain and Paltieli disclose all the features of claim 1 above, including instructions executed by the processor.   
Jain discloses communicating with the ultrasound probe to generate a planar ultrasound image of an anatomical region responsive to ultrasound data representative of an ultrasound plane intersecting an anatomical region.  Jain discloses a workstation or console (Fig. 1, Ref. 112) with one or more processors and memory for storing programs and applications (Page 5, lines 11-18).  The workstation is used in conjunction with the imaging system (“ultrasound system”, Page 6, lines 2-4; with ultrasound probe 111, Page 7, lines 17-21) and displayed on a display (Fig. 1, Ref. 118) ultrasound images (“internal images of a subject using an imaging system”, Page 5, line 18 – Page 6, line 7; “2D ultrasound image”, Page 8, lines 13-17) representative of an ultrasound plane (“imaging plane”; Page 8, line 18 – Page 9, line 5; Fig. 4; “needle movement is tracked and displayed along with surrounding tissues in real time”, Page 12, lines 13-19).   
Jain further discloses communicating with the at least two ultrasound receivers (“one or several ultrasound sensors”, Fig. 1, Ref. 106; Page 8, lines 2-8) to a track position of each ultrasound receiver relative to the ultrasound plane responsive to sensing data representative of a sensing of the ultrasound plane (“interpret signals sensed between tracking element and the 
However, Jain does not explicitly disclose predicting the biopsy trajectory of the target biopsy needle relative to the ultrasound plane. 
Paltieli teaches a computer (Fig. 1, Ref. 24) coupled with an ultrasound system (Fig. 1, Ref. 26) wherein the computer computes the trajectory (Col. 7, lines 53-61) of a tracked needle (Fig. 1, Ref. 12) through the use of a position sensing controller (Fig. 1, Ref. 20).  Further, Paltieli teaches the predicted trajectory of the needle can be modified and displayed based upon the relationship between coaxially mounted needle orientation sensors (Col. 7, lines 19-29) with the ultrasound plane (Col. 8, lines 42-52).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified system as described by Jain and Paltieli, wherein the system includes predicting the biopsy trajectory of the target biopsy needle, as taught by Paltieli, in order to allow a physician a quick and easy way to discern the relation of the needle trajectory/potential trajectory with the plane of the ultrasound image (Paltieli, Col. 8, lines 11-32).
Therefore the combination of Jain and Paltieli would teach predicting the biopsy trajectory of the target biopsy needle relative to the ultrasound plane responsive to the tracked positions of the at least two ultrasound receivers relative to the planar ultrasound image of the anatomical region, since Paltieli teaches predicting or computing a trajectory based on position 

Regarding claim 13, Jain discloses an apparatus adapted to control a target biopsy (“workstation or console”, Fig. 1, Ref. 112; Page 5, lines 11-18; “Procedures may include…biopsies”, Page 5, lines 11-18) utilizing an ultrasound probe (“ultrasonic probe”, Fig. 1, Ref. 111; Page 7, lines 17-21; Fig. 4, Ref. 220; Page 8, lines 19-25), a target biopsy needle (“a needle for performing an ablation or biopsy”, Page 7, lines 22-25; “tracked tool (e.g. a needle)”, Fig. 2A and B, Ref. 206; Page 8, lines 18-22) and at least two ultrasound receivers (“one or several ultrasound sensors”, Fig. 1, Ref. 106; Page 8, lines 2-8), the apparatus comprising: 
a processor (Fig. 1, Ref.114; Page 5, lines 11-18); and 
a non-transitory computer readable medium that stores instructions, which when executed by the processor (“computer program product accessible from a computer-usable or computer-readable storage medium providing program code for use by or in connection with a computer or any instruction execution system”, Page 4, line 23-Page, 5, line 1; “processes which may be substantially represented in computer readable storage media and so executed by a computer or processor”, Page 4, lines 12-22), cause the processor to
communicate with the ultrasound probe (“The functions of the various elements shown in the FIGS can be provided through the use of dedicated hardware as well as hardware capable of executing software in association with appropriate software”, Page 4, lines 3-11) to generate a planar ultrasound image of an anatomical region responsive to ultrasound data representative of an ultrasound plane intersecting an anatomical region (See Fig. 4) [Examiner notes that Jain discloses an ultrasonic system that is part of the imaging system connected to the workstation (See Fig. 1).  Jain further discloses the ultrasonic system generates an anatomical image (Page 7, lines 17-21).  As seen in Fig. 4, the planar ultrasound image, intersects an anatomical region.]; 

wherein the at least two ultrasound receivers are spatially arranged on the target biopsy needle (“one or several ultrasound sensors 106 are mounted on a tracked tool or device 102”, Page 8, lines 2-8; wherein the ultrasound sensors or elements can be located at the tip of needle, Page 8, lines18-22).
However, Jain does not explicitly disclose each ultrasound receiver providing a distinctive sensing of the ultrasound plane.
Jain does disclose that the ultrasound receiver senses the ultrasound plane  (“Ultrasound signal times-of-flight between the tracked element 208 and the multiple transducers 222 of the imaging probe 220 are used in a 3D triangulation or trilateration routine (104 in FIG. 1) to yield the position of the tracked element 208”, Page 8 line 18- Page 9, line 5; “one or more sensors/transducers may be incorporated into the device 102, so tracking information from an energy source can be detected at the device 102”, Page 6, lines 8-9; “the energy source is an ultrasonic source”, Page 6, lines 16-23).  [Examiner notes: As disclosed by Jain, a 3D position of the tool 206 with respect to an imaging plane is assessed using the 1D array of transducers 222 in the probe 220, where the probe 220 and transducers 222 are part of an ultrasonic probe, and there the imaging plane, is an ultrasound imaging plane (See Page 8 
Therefore, It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Jain's invention, wherein each ultrasound receiver providing a distinctive sensing of the ultrasound plane, since Jain discloses the needle can have multiple ultrasound sensors or elements, and each element can sense the ultrasound plane, and since one of ordinary skill in the art would understand that the multiple sensors cannot occupy the exact same location on the needle, each sensor would therefore exhibit a distinctive sensing from the triangulation or trilateration with the array of transducers in the ultrasound probe, since each sensor or element would occupy a different position on the needle.
However, Jain does not disclose a trajectory prediction module operable in communication with the ultrasound imaging module and the receiver tracking module to predict a biopsy trajectory of the target biopsy needle relative to the ultrasound plane responsive to the tracked positions of the at least two ultrasound receivers relative to the planar ultrasound image of the anatomical region.  

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Jain's invention to include a trajectory prediction module operable in communication with the ultrasound imaging module and the receiver tracking module to predict a biopsy trajectory of the target biopsy needle relative to the ultrasound plane, as taught by Paltieli, in order to allow a physician a quick and easy way to discern the relation of the needle trajectory with the plane of the ultrasound image (Paltieli, Col. 8, lines 11-32).  The addition of needle of trajectory information by adding a trajectory prediction 
Further, when modifying the system of Jain with the ability to sense the imaging plane, with the needle trajectory calculation relative to the imaging plane, as taught by Paltieli, this would read on predicting a biopsy trajectory of the target biopsy needle within the anatomical region relative to the ultrasound plane responsive to a sensing of the ultrasound plane by the at least two ultrasound receivers, since Paltieli teaches predicting or computing a trajectory based on position sensing, and Jain discloses the position sensing is based on the tracked positions of the at least two ultrasound receivers relative to the planar image of the anatomical region, determined from detected tracking information from an ultrasonic energy source (i.e. the imaging plane of the ultrasound probe).

Regarding claim 14, the modifications of Jain and Paltieli disclose all the features of claim 13 above, including instructions further cause the processor to predict a needle trajectory.
The combination of Jain and Paltieli further teaches predicting the biopsy trajectory as an in-plane biopsy trajectory responsive to the tracked positions of the at least two ultrasound receivers indicating the at least two ultrasound receivers being within the ultrasound plane.  Paltieli teaches if the trajectory and needle both entirely lie within the ultrasound plane, then trajectory is shown as a white dotted line (Col. 8, lines 43-45). 
As disclosed in the claim 13 rejection above, the combination of Jain and Paltieli teaches predicting the biopsy trajectory responsive to the tracked positions of the at least two ultrasound receivers.  Therefore, with the additional teachings of Paltieli, predicting an in-plane trajectory, it would read on predicting the biopsy trajectory as an in-plane biopsy trajectory responsive to the tracked positions of the at least two ultrasound receivers being inside the ultrasound plane, since the ultrasound elements are located on the needle, and when displaying the position of 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Jain and Paltieli, to predict the biopsy trajectory as an in-plane biopsy trajectory, as further taught by Paltieli, in order to provide a view of the needle and trajectory that can easily distinguish the orientation of the needle and trajectory, such as when the needle and trajectory are entirely within the ultrasound plane (Paltieli, Col. 8, lines 33-45).

Regarding claim 15, the modifications of Jain and Paltieli disclose all the features of claim 13 above including instructions further cause the processor to predict a needle trajectory.  
The combination of Jain and Paltieli further teaches predicting the biopsy trajectory as an out-of-plane biopsy trajectory responsive to the tracked positions of the at least two ultrasound receivers indicating at least one of the at least two ultrasound receivers being outside the ultrasound plane.  Paltieli teaches if the trajectory intersects the ultrasound plane, a portion of the trajectory which lies in front of the ultrasound plane is displayed as a red dotted line, a portion behind the plane is displayed as a green dotted line, and an intersection point is displayed as a white empty circle (Col. 8, lines 45-52).  Further, if the trajectory is entirely in front of (or behind) the ultrasound plane, i.e., it is either parallel to the plane or the intersection point is out of view, then the entire trajectory is displayed as a red (or green, if behind the plane) dotted line (Col. 8, lines 53-57).  
As disclosed in the claim 13 rejection above, the combination of Jain and Paltieli teaches predicting the biopsy trajectory responsive to the tracked positions of the at least two ultrasound receivers indicating at least one of the at least two ultrasound receivers.  Therefore, with the additional teachings of Paltieli, predicting out-of-plane trajectory, it would read on predicting the biopsy trajectory as an out-of-plane biopsy trajectory responsive to the tracked positions of the 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Jain and Paltieli, wherein the system includes predicting the biopsy trajectory as an out-of-plane biopsy, as further taught by Paltieli, in order to provide a view of the needle and trajectory that can easily distinguish the orientation of the needle and trajectory, such as when the needle and trajectory are partly or entirely outside the ultrasound plane (Paltieli, Col. 8, lines 33-57).

Regarding claim 16, Jain discloses a target biopsy method (“performing an ablation or biopsy at fixed/different points”, Page 7, lines 22-25), comprising: 
an ultrasound probe (“ultrasonic probe”, Fig. 1, Ref. 111; Page 7, lines 17-21; Fig. 4, Ref. 220; Page 8, lines 19-25) projecting an ultrasound plane intersecting an anatomical region (See Fig. 4); 
at least two ultrasound receivers (“one or several ultrasound sensors”, Fig. 1, Ref. 106; Page 8, lines 2-8) sensing the ultrasound plane (Page 6, lines 8-23; Page 8, line 18-Page 9, line 5; “signals sensed between the at least one tracking element and the array of transducers”, Abstract; Page 1, line 20 – Page 2, line 1) as a target biopsy needle (“a needle for performing an ablation or biopsy”, Page 7, lines 22-25; “tracked tool (e.g. a needle)”, Fig. 2A and B, Ref. 206; Page 8, lines 18-22) is inserted into the anatomical region (See Fig. 4 for needle 246 inserted in anatomical region; “needle movement is tracked and displayed along with surround tissues in real-time”, Page 12, lines 13-19); and wherein the at least two ultrasound receivers 
However, Jain does not explicitly disclose each ultrasound receiver providing a distinctive sensing of the ultrasound plane.
Jain does disclose that the ultrasound receiver senses the ultrasound plane  (“Ultrasound signal times-of-flight between the tracked element 208 and the multiple transducers 222 of the imaging probe 220 are used in a 3D triangulation or trilateration routine (104 in FIG. 1) to yield the position of the tracked element 208”, Page 8 line 18- Page 9, line 5; “one or more sensors/transducers may be incorporated into the device 102, so tracking information from an energy source can be detected at the device 102”, Page 6, lines 8-9; “the energy source is an ultrasonic source”, Page 6, lines 16-23).  [Examiner notes: As disclosed by Jain, a 3D position of the tool 206 with respect to an imaging plane is assessed using the 1D array of transducers 222 in the probe 220, where the probe 220 and transducers 222 are part of an ultrasonic probe, and there the imaging plane, is an ultrasound imaging plane (See Page 8 line 18- Page 9, line 5).  Further, Jain discloses the ultrasound signal times-of-flight between the tracked element 208 and the multiple transducers 222 of the imaging probe 220 are used in a 3D triangulation or trilateration routine (104 in FIG. 1) to yield the position of the tracked element 208 (Page 8 line 18- Page 9, line 5).  The triangulation or trilateration of the tracked element 208 with the multiple transducers 222 with respect to an imaging plane would be broadly interpreted as to sensing the position or distance between the tracked element 208 with the imaging plane, and then determining the positional coordinates of the tracked element 208.  Jain additionally discloses the sensors or elements on the device such as a needle can detect the ultrasonic energy source, Page 6, lines 16-23, which is the energy from the multiple transducers of the imaging probe.  Collectively, this can be broadly interpreted as the ultrasound sensor/element on the needle sensing the ultrasound plane generated by the array of transducers 222.]
Therefore, It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Jain's invention, wherein each ultrasound receiver providing a distinctive sensing of the ultrasound plane, since Jain discloses the needle can have multiple ultrasound sensors or elements, and each element can sense the ultrasound plane, and since one of ordinary skill in the art would understand that the multiple sensors cannot occupy the exact same location on the needle, each sensor would therefore exhibit a distinctive sensing from the triangulation or trilateration with the array of transducers in the ultrasound probe, since each sensor or element would occupy a different position on the needle.
However, Jain does not disclose predicting a biopsy trajectory of the target biopsy needle within the anatomical region relative to the ultrasound plane.
Paltieli teaches predicting a biopsy trajectory of the target biopsy needle within the anatomical region relative to the ultrasound plane.  Paltieli teaches a system and method that includes a position sensing controller, sensing spatial orientation data of the imaging detector, sensing the spatial orientation data of a needle, and based on the spatial orientation data of the imaging detector and the needle, indicate on the display screen a trajectory of the needle point (Abstract).  Paltieli teaches a needle (Fig. 1, Ref. 12; Col. 6, lines 13-17) having a point towards a target located in a body volume (Col. 6, lines 13-17), that reads on a biopsy needle (Col. 1, lines 4-7), with sensors that are mounted on the needle (Col. 7, lines 19-29), that read on the at least two ultrasound receivers.  Paltieli teaches using a computer to determine the trajectory of the needle (Col. 7, lines, 53-61) based on the needle sensor position relative to the ultrasound plane (Col. 7, lines 41-51; Col. 8, lines 42-52).  If the trajectory and needle both entirely lie within the ultrasound plane, then trajectory is shown as a white dotted line (Col. 8, lines 43-45).  If the trajectory intersects the ultrasound plane, a portion of the trajectory which lies in front of the ultrasound plane is displayed as a red dotted line, a portion behind the plane is displayed as a green dotted line, and an intersection point is displayed as a white empty circle (Col. 8, lines 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Jain's invention to predict a biopsy trajectory of the target biopsy needle within the anatomical region relative to the ultrasound plane responsive, as taught by Paltieli, in order to allow a physician a quick and easy way to discern the relation of the needle trajectory with the plane of the ultrasound image (Paltieli, Col. 8, lines 11-32).  The addition of needle of trajectory information to the system of Jain is merely combining prior art elements according to known methods to yield predictable results (MPEP 2143).

Regarding claim 17, the modifications of Jain and Paltieli disclose all the features of claim 16 above, including predicting the biopsy trajectory responsive to the sensing of the ultrasound plane.  
The combination of Jain and Paltieli further teaches predicting the biopsy trajectory as an in-plane biopsy trajectory responsive to the tracked positions of the at least two ultrasound receivers indicating the at least two ultrasound receivers being within the ultrasound plane.  Paltieli teaches if the trajectory and needle both entirely lie within the ultrasound plane, then trajectory is shown as a white dotted line (Col. 8, lines 43-45).  Additionally, the combination of Jain and Paltieli teaches predicting the biopsy trajectory responsive to the tracked positions of the two ultrasound receivers (See claim 13 rejection above).  Therefore, with the additional teachings of Paltieli, predicting an in-plane trajectory, it would read on predicting the biopsy trajectory as an in-plane biopsy trajectory responsive to the tracked positions of the at least two ultrasound receivers being inside the ultrasound plane, since the ultrasound elements are located on the needle, and when displaying the position of the needle or trajectory as in-plane then this would indicative of the ultrasound elements being also in-plane.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Jain and Paltieli, wherein the biopsy trajectory is predicted in an in-plane biopsy trajectory, as further taught by Paltieli, in order to provide a view of the needle and trajectory that can easily distinguish the orientation of the needle and trajectory, such as when the needle and trajectory are entirely within the ultrasound plane (Paltieli, Col. 8, lines 33-45).  

Regarding claim 18, the modifications of Jain and Paltieli disclose all the features of claim 16 above, including predicting the biopsy trajectory responsive to the sensing of the ultrasound plane.  
Paltieli further teaches displaying on a display (“display screen”, Fig. 8, Ref. 106) a biopsy trajectory overlay as an out-of- plane biopsy trajectory responsive to at least one of the at least two ultrasound receivers being outside the ultrasound plane.  Paltieli teaches if the trajectory intersects the ultrasound plane, a portion of the trajectory which lies in front of the ultrasound plane is displayed as a red dotted line, a portion behind the plane is displayed as a green dotted line, and an intersection point is displayed as a white empty circle (Col. 8, lines 45-52).  Further, if the trajectory is entirely in front of (or behind) the ultrasound plane, i.e., it is either parallel to the plane or the intersection point is out of view, then the entire trajectory is displayed as a red (or green, if behind the plane) dotted line (Col. 8, lines 53-57).  This reads on predicting the biopsy trajectory as an out-of-plane biopsy.
As disclosed in the claim 16 rejection above, the combination of Jain and Paltieli teaches predicting the biopsy trajectory responsive to the tracked positions of the at least two ultrasound receivers indicating at least one of the at least two ultrasound receivers.  Therefore, with the additional teachings of Paltieli, predicting out-of-plane trajectory, it would read on predicting the biopsy trajectory as an out-of-plane biopsy trajectory responsive to the tracked positions of the at least two ultrasound receivers indicating at least one of the at least two ultrasound receivers 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Jain and Paltieli, wherein the method includes controlling a display of a biopsy trajectory overlay as an out-of-plane biopsy trajectory, as further taught by Paltieli, in order to provide a view of the needle and trajectory that can easily distinguish the orientation of the needle and trajectory, such as when the needle and trajectory are partly or entirely outside the ultrasound plane (Paltieli, Col. 8, lines 33-57).

Regarding claim 19, the modifications of Jain and Paltieli disclose all the features of claim 16 above, including predicting the biopsy trajectory of the target biopsy needle within the anatomical region relative to the ultrasound plane.
Jain further discloses a workstation or console (Fig. 1, Ref. 112; Page 5, lines 11-18) that controls a display (Fig. 1, Ref. 118; Page 5, line 19 – Page 6, line 7) for viewing internal images of a subject using an imaging system such as ultrasound (Page 5, line 19 – Page 6, line 7), wherein the image is a planar anatomical image (Fig. 4, Page 12, lines 13-19).
However, Jain does not disclose displaying a biopsy trajectory overlay on a planar ultrasound image of the anatomical region.
Paltieli teaches displaying a biopsy trajectory overlay on a planar ultrasound image of the anatomical region derived from the prediction of the biopsy trajectory of the target biopsy needle within the anatomical region relative to the ultrasound plane (See Fig. 9).  As seen in Fig. 9, the biopsy trajectory or trajectory of a biopsy needle (Fig. 9, Ref. 112) is overlaid on a 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Jain and Paltieli, wherein the method includes controlling a display of a biopsy trajectory overlay on a planar ultrasound image of the anatomical region, as further taught by Paltieli, in order to provide a view of the needle and trajectory that can easily distinguish the orientation of the needle and trajectory (Paltieli, Col. 8, lines 33-57).

Regarding claim 20, the modifications of Jain and Paltieli disclose all the features of claim 16 above.
Jain disclose wherein a distal ultrasound receiver of the at least two ultrasound receivers is adjacent a tip of the target biopsy needle (Page 8, line 18 – Page 9, line 5).  Jain discloses an ultrasonic element for transmitting or receiving (Fig. 2A and 2B; Ref. 208; Page 8, line 18 – Page 9, line 5) wherein the ultrasonic element can be a plurality of elements (Page 8, line 18 – Page 9, line 5) that is located at the distal tip of the tracked tool/needle (Page 8, line 18 – Page 9, line 5).  Jain further discloses wherein each additional ultrasound receiver of the at least two ultrasound receivers are spatially arranged relative to the target biopsy needle (Page 8, line 18 – Page 9, line 5).  Jain discloses it should be understood that a plurality of elements may be employed on the tool (needle) (Page 8, line 18 – Page 9, line 5).  Each sensor’s (element) position may be tracked using the present principles to describe its position during a procedure (Page 8, line 18 – Page 9, line 5).  This infers that each element has its own distinct position on the tracked tool, which reads on the elements being spatially arranged relative to the needle.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over to Jain, in view Paltieli, and further in view of U. S. Patent Application Publication No. 2005/0159676 to Taylor et al. “Taylor”.

Regarding claim 3, the modifications of Jain and Paltieli disclose all the features of claim 1 above.
However, the modifications of Jain and Paltieli do not disclose wherein the target biopsy needle includes a firing mechanism operable to project the target biopsy needle along the predicted biopsy trajectory of the target biopsy needle within the anatomical region.
Taylor teaches a biopsy targeting system using ultrasound imaging that includes a biopsy needle (Paragraph 0024).  Taylor teaches wherein the target biopsy needle includes a firing mechanism operable to project the target biopsy needle along the predicted biopsy trajectory of the target biopsy needle within the anatomical region.  Taylor teaches once the biopsy is planned, all of the needle paths for a given longitudinal image are display on the ultrasound monitor, and shows the coordinates of the planned needle paths (Paragraph 0027).  Further, Taylor discloses when the biopsy needle set has achieved the correct depth of penetration, the physician uses a standard biopsy firing gun to fire the needle set (Paragraph 0027).  This reads on the biopsy needle includes a firing mechanism operable to project the needle along the predicted biopsy trajectory. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Jain and Paltieli, wherein the target biopsy needle includes a firing mechanism operable to project the target biopsy needle along the predicted biopsy trajectory of the target biopsy needle within the anatomical region, as taught by Taylor, in order to take a biopsy sample (Taylor, Paragraph 0122).  Further, the use of a firing mechanism is well known in the art, as Taylor teaches the use of a “standard biopsy gun” (Taylor, Paragraph 0124).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over to Jain, in view Paltieli, and further in view of U. S. Patent Application Publication No. 2013/0041255 to “Peliks”.

Regarding claim 4, the modifications of Jain and Paltieli disclose all the features of claim 1 above.
However, the modifications of Jain and Paltieli do not explicitly disclose wherein the target biopsy needle includes a coaxial introducer operable to introduce the target biopsy needle into the anatomical region.
Peliks teaches wherein the target biopsy needle includes a coaxial introducer operable to introduce the target biopsy needle into the anatomical region.  Peliks teaches a biopsy device (Abstract) that includes a coaxial introducer.  Peliks teaches prior to sampling, the coaxial introducer and the coaxial introducer and trocar may be positioned adjacent to the lesion and then the biopsy tool may be introduced through the coaxial introducer. The biopsy tool may be secured to the coaxial introducer, such as with a luer connection (Paragraph 0012).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Jain and Paltieli, wherein the target biopsy needle includes a coaxial introducer operable to introduce the target biopsy needle into the anatomical region, as taught by Peliks, in order to protect the mass of tissue other than from sampling (Peliks, Paragraph 0059).

Response to Arguments
Applicant's arguments filed 26 October 2020, with respect to the 35 U.S.C. 103 rejection for claim 1 has been fully considered but they are not persuasive.  
Applicant contends that: 

b) “no disclosure of anything’s being responsive to the sensing of an ultrasound plane in Jain, et al.” (Pages 12, 16 of Arguments) 
c) no disclosure or suggestion of sensing of an ultrasound plane in Paltieli et al (Page 14 of Arguments). 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  
Regarding argument “a”, the examiner contends that Jain discloses wherein one or several ultrasound sensors 106 are mounted on a tracked tool or device 102 (Page 8, lines 2-8), wherein the ultrasound sensors or elements can be located at the tip of needle (Page 8, lines18-22).  This would read on a spatial arrangement of two ultrasound receivers on the target biopsy needle.  Jain also discloses a 3D position of the tool 206 with respect to an imaging plane is assessed using the 1D array of transducers 222 in the probe 220, where the probe 220 and transducers 222 are part of an ultrasonic probe, and there the imaging plane, is an ultrasound imaging plane (See Page 8 line 18- Page 9, line 5).  Further, Jain discloses the ultrasound signal times-of-flight between the tracked element 208 and the multiple transducers 222 of the imaging probe 220 are used in a 3D triangulation or trilateration routine (104 in FIG. 1) to yield the position of the tracked element 208 (Page 8 line 18- Page 9, line 5).  The triangulation or trilateration of the tracked element 208 with the multiple transducers 222 with respect to an imaging plane would be broadly interpreted as to sensing the position or distance between the tracked element 208 with the imaging plane, 
Regarding argument “b”, Applicant does maintain that Jain discloses a 3D position of a tool is determined relative to an imaging plane (Page 16 of Arguments).  The examiner contends that the determining of the 3D position of the tool  (as discussed above, regarding argument “a”) is part of the response to the sensing of the ultrasound plane.
Regarding applicant’s argument “c”, the examiner contends that although Paltieli does not explicitly teach sensing of the ultrasound plane by at least two ultrasound receivers, Paltieli does teach sensing the spatial orientation data of an imaging detector (ultrasound transducer, Col. 2, lines 62-67), sensing the spatial orientation data of a needle, and based on the spatial orientation data of the imaging detector and the needle, indicate on the display screen a trajectory of the needle point (Abstract) by determining the position of the ultrasound image plane (Col. 7, lines 42-52) and the position of needle (Col. 7, lines 19-29) through the use of ultrasonic transponders (Col. 2, line 62- Col. 3, line 8; Col. 7, lines 19-29) to calculate the trajectory of the needle (Col. 7, lines 53-61). Therefore Paltieli does teach a sensing, and a combination of Jain and Paltieli would read on predicting a biopsy trajectory of the target biopsy needle within the anatomical region relative to the ultrasound plane responsive to a sensing of 
For the reasons discussed above, claim 1 remains rejected.  Claims 13 and 16 are similarly rejected for the same reasons.  The remaining claims remain rejected for at least the reason that they inherit directly or indirectly the deficiencies of claims 1, 13, and 16. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Milton Truong whose telephone number is (571)272-2158.  The examiner can normally be reached on 8:30 AM - 5:30 PM, MON-THUR; 8:30 AM - 4:30 PM, FRI.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith M Raymond can be reached on (571) 270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/MT/Examiner, Art Unit 3793                                                                                                                                                                                                        
/KEITH M RAYMOND/Supervisory Patent Examiner, Art Unit 3793